LacoMbe, J.
The clerk should not have entered judgment for any sum other than what the verdict and statute called for, and his action in that respect must be set aside. The court undoubtedly possesses the power to regulate the amount of its own judgments, even though by so doing the recovery is reduced below the amount to which appellate jurisdiction attaches, ([Bank v. Redick, 110 U. S. 224, 3 Sup. Ct. Rep. 610, and cases cited;) but that function is to be exercised by the court, not by the clerk. The judgment entered upon the verdict is set aside, with leave to plaintiff to move before the judge who tried the case lor permission to enter judgment without interest or costs.